

ENERJEX RESOURCES, INC.
27 Corporate Woods, Suite 350
10975 Grandview Drive
Overland Park, Kansas 66210


November 16, 2009


West Coast Opportunity Fund, LLC
 
Frey Living Trust
2151 Alessandro Drive, Suite 100
 
4105 NE Rigels Cove Way
Ventura, CA 93001
 
Jensen Beach, FL 34957
     
Enable Growth Partners LP
 
Enable Opportunity Partners LP
C/o Enable Capital Management
 
C/o Enable Capital Management
One Ferry Building, Suite 225
 
One Ferry Building, Suite 225
San Francisco, CA 94111
 
San Francisco, CA  94111



 
RE:
Amendment to Debentures and Transaction Documents (this “Letter Agreement”)



Dear Buyers:


Reference is made to the June 21, 2007 Senior Secured Debentures, as amended
(the “Debentures”), the Securities Purchase Agreement, as amended (the “Purchase
Agreement”), and the Pledge and Security Agreement, as amended (the “Security
Agreement”) and other agreements and documents associated therewith, as amended
through the date hereof (collectively, the “Transaction Documents”), all
originally dated as of April 11, 2007, by and among EnerJex Kansas, Inc. (the
“Company”), EnerJex Resources, Inc. (“Parent”), West Coast Opportunity Fund, LLC
(“West Coast”), Frey Living Trust (“Frey”), Enable Growth Partners LP (“Enable
Growth”) and Enable Opportunity Partners LP (“Enable Opportunity”)
(collectively, West Coast, Frey, Enable Growth and Enable Opportunity may be
referred to as the “Buyers”).  Capitalized terms used but not otherwise defined
herein have the meanings ascribed to such terms in the Debentures, Purchase
Agreement, the Security Agreement and/or the Transaction Documents.


WHEREAS:
 
A.           The Buyers were issued shares of the Parent’s common stock (the
“Shares”) under the terms of the Purchase Agreement and Transactions Documents.
 
B.           The Company and Parent desire to amend the Debentures to allow for
the retirement of a portion of the Shares as, and when, the Company redeems any
of the Debentures.
 
C.           The Buyers have certain participation rights for Subsequent
Placements made by Parent while any Debenture is outstanding.
 
D.           The Company and the Buyers wish to amend certain Sections of the
Debentures, the Securities Purchase Agreement and the Transaction Documents as
set forth herein.

 
1

--------------------------------------------------------------------------------

 
 
E.           Certain of the Transaction Documents provide that amendments may be
made by written consent of the Company and holders of at least sixty-five
percent of the aggregate number of Registrable Securities issued under the
Securities Purchase Agreement, and the undersigned Buyers constitute such
requisite holders.
 
NOW THEREFORE, in consideration of the premises and mutual promises herein
contained, the Company and the Buyers hereby agree as follows:
 
1.           Defined Terms. Capitalized terms used in this Letter Agreement
which are not defined herein shall have the meaning ascribed to them in the
Transaction Documents.
 
2.           Amendment to Debenture.  The Company and the Buyers hereby agree
that the COMPANY REDEMPTION Section of the Debentures shall be amended and
restated to read as follows:
 
(6)       COMPANY REDEMPTION.
 
 
(a)
Redemption of Debentures. The Company may elect to pay to the Holder of this
Debenture the Company Redemption Amount, subject to and in accordance with the
terms of this Section 6, by redeeming the Principal, in whole or in part, in
accordance with this Section 6 (a “Company Redemption”).  On or prior to the
date which is the sixth (6th) Trading Day prior to the Company Redemption (each,
a “Company Redemption Notice Due Date”), the Company shall deliver written
notice (each, a “Company Redemption Notice”), to the Holder which Company
Redemption Notice shall state the amount  which the Company elects to redeem
pursuant to a Company Redemption (the “Company Redemption Amount”), which amount
shall be applied, on a pro rata basis to all outstanding Company Debentures, to
the outstanding Principal, together with accrued and unpaid Interest with
respect to such Company Redemption Amount and accrued and unpaid Late Charges
with respect to such Company Redemption Amount and Interest. Each Company
Redemption Notice shall be irrevocable. The Company shall redeem the applicable
Company Redemption Amount of this Debenture pursuant to this Section 6 together
with the corresponding Company Redemption Amounts of the Other Debentures
pursuant to the corresponding provisions of the Other Debentures.  If the
Company elects a Company Redemption, then the Company Redemption Amount which is
to be paid to the Holder on the applicable Company Redemption Date shall be
redeemed by the Company on such Company Redemption Date, and the Company shall
pay to the Holder on such Company Redemption Date, by wire transfer of
immediately available funds, an amount in cash equal to the Company Redemption
Amount.


 
2

--------------------------------------------------------------------------------

 
 
 
(b)
Retirement of Shares. In accordance with the schedule attached hereto as Exhibit
A, and at any time before the Maturity Date, if the Company completes a Company
Redemption within the time frames set forth on Exhibit A, or in advance of any
time frames set forth therein, the Holder of this Debenture shall tender a
number of the Parent’s shares of common stock held by the Holder for immediate
cancellation in accordance with the schedule attached hereto as Exhibit A.

 
 
(c)
Transfer Restrictions. For as long as the Company is in compliance with the
redemption and retirement schedule set forth on Exhibit A, the Holder
irrevocably agrees not to pledge, hypothecate, transfer, sale or otherwise
encumber any shares of the Parent’s common stock currently held by Holder or
otherwise issued to Holder after the date hereof.

 
3.           Amendment to Securities Purchase Agreement. The Company, the Parent
and the Buyers hereby agree that the COVENANTS Section 4(o)(iv) of the
Debentures shall be amended and restated to read as follows:
 
 
(iv)
The restrictions contained in subsections (ii) and (iii) of this Section 4(o)
shall not apply in connection with the issuance of:  (i) any Common Stock
Equivalents issued pursuant to an employee benefit plan which has been approved
by the Board of Directors of Parent, (ii) any security issued in or registered
in a public offering by Parent or any of its Subsidiaries, (iii) issuance for
services performed for the Company or Parent, (iv) any debt offering, including
a line of credit, where the proceeds of which will be used to redeem all or a
portion of the outstanding Debentures (if the debt offering does not redeem the
Debentures in full, such offering will be required to subordinate to the
Debentures), or (v) in connection with any acquisition by the Parent, whether
through an acquisition of stock or a merger of any business or assets the
primary purpose of which is not to raise equity capital.

 
 
4.
Conditional Waiver.

 
 
a.
The Buyers hereby waive any existing Event of Default under the Transaction
Documents that does not, directly or indirectly, have a material negative impact
on the Buyers’ security interest in the collateral or other properties of the
Company in which it has a security interest, or have a material negative impact
in the Buyers’ priority of payment under the Debentures.

 
 
b.
The Company hereby represents and warrants to the Buyers that it has no
knowledge of any material Defaults or Events of Default under the Transaction
Documents.


 
3

--------------------------------------------------------------------------------

 
 
 
c.
The waivers granted by the Buyers in favor of the Company that are contained in
this Agreement shall be null and void in the event the Company has breached its
representation in Section 4(b).

 
5.           Governing Law.  This Letter Agreement shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Letter Agreement and all
disputes arising hereunder shall be governed by, the laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
New York.
 
6.           Amendment.  It is the intention of the parties that this Letter
Agreement modifies and amends the Transaction Documents to the extent set forth
herein or as otherwise necessary to effectuate the intentions of the parties as
set forth herein.
 
7.           No Waiver.  The execution of this Letter Agreement is not, and
shall not be deemed to constitute, a waiver, cure, or forbearance of any default
arising prior or subsequent to the date of this Letter Agreement, nor shall it
constitute a reinstatement of the terms described in the Transaction Documents,
except as set forth herein.  The Company agrees that no delay on the part of any
of the Buyers in exercising any power or right shall operate as a waiver of any
such power or right or preclude the further exercise of any other power or
right.  Any remedies contained herein are cumulative and not exclusive of any
remedies provided by law.  Notice to or demand in circumstances under which the
terms of this Letter Agreement do not require such notice or demand shall not
entitle the Company to further notice or demand nor constitute a waiver of the
rights of the Buyers to take any other or further action without notice or
demand.
 
8.           Continuing Validity of Transaction Documents.  Except as expressly
provided for in this Letter Agreement, the other Transaction Documents and all
other documents executed in connection therewith shall continue unchanged in
full force and effect, in accordance with their respective terms, and the
parties hereby expressly confirm and reaffirm all of their respective
liabilities, obligations, duties and responsibilities under and pursuant to the
other Transaction Documents.
 
9.           Transaction Document. This Letter Agreement shall be deemed and
constitute a “Transaction Document” under the Securities Purchase Agreement.
 
10.           Recitals. The recitals set forth above are true and correct and
are hereby incorporated into this Letter Agreement as if set forth at length
herein.
 
11.           Counterparts.  This Letter Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
12.           Headings.  The headings of this Letter Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Letter Agreement.

 
4

--------------------------------------------------------------------------------

 
 
13.           Severability.  If any provision of this Letter Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Letter Agreement in that jurisdiction or the validity or
enforceability of any provision of this Letter Agreement in any other
jurisdiction.
 
14.           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the terms of this
Letter Agreement and the consummation of the transactions contemplated hereby.
 
Kindly confirm your agreement with the foregoing by signing the copy of this
letter where indicated below.


IN WITNESS WHEREOF, the parties hereto have executed or caused this Letter
Agreement to be duly executed by an authorized officer as of the date first
above written.
 

 
Very Truly Yours,
       
Company:
 
ENERJEX KANSAS, INC.
       
By:
/s/ Steve Cochennet
   
Name: Steve Cochennet
   
Title: Chief Executive Officer
       
Parent:
 
ENERJEX RESOURCES, INC.
       
By:
/s/ Steve Cochennet
   
Name: Steve Cochennet
   
Title: Chief Executive Officer


 
5

--------------------------------------------------------------------------------

 


WEST COAST OPPORTUNITY FUND,
LLC
   
By:
/s/ Atticus Lowe
 
Name: Atticus Lowe
 
Title: Chief Investment Officer


 
6

--------------------------------------------------------------------------------

 

ENABLE GROWTH PARTNERS LP
   
By:
/s/ Brendan O’Neil
 
Name: Brendan O’Neil, CFA
 
Title: Principal and Portfolio Manager


 
7

--------------------------------------------------------------------------------

 

ENABLE OPPORTUNITY PARTNERS LP
   
By:
/s/ Brendan O’Neil
 
Name: Brendan O’Neil, CFA
 
Title: Principal and Portfolio Manager


 
8

--------------------------------------------------------------------------------

 

FREY LIVING TRUST
   
By:
/s/ Philip Frey Jr.
 
Name: Philip Frey Jr.
 
Title: Trustee


 
9

--------------------------------------------------------------------------------

 

Exhibit A – West Coast Debenture Redemption and Retirement Schedule


In accordance with Section 6(b) of the attached Debenture, the Holder hereby
agrees, that upon payment of the Redemption Amount specified below on or before
each respective Redemption Payment Date as set forth below, it will return the
Retirement Shares set forth below to the Parent for immediate cancellation:


Redemption Amount
 
Redemption Payment Date
 
Retirement Shares
$100,000
 
December 31, 2009
 
50,000
$200,000
 
January 31, 2010
 
100,000
$200,000
 
February 28, 2010
 
100,000
$100,000
 
March 31, 2010
 
50,000
$100,000
 
April 30, 2010
 
50,000
$100,000
 
May 31, 2010
 
50,000
$100,000
 
June 30, 2010
 
50,000
$100,000
 
July 21, 2010
 
50,000
$100,000
 
August 31, 2010
 
50,000
Balance of Principal and
Interest
 
(Maturity Date)
September 30, 2010
 
0.5 shares for each $1 of
Principal repaid



The Company and the Holder acknowledge and agree that the Company may prepay the
entire outstanding Principal and Interest amount due under the Debenture at
anytime, which would not affect the number of Retirement Shares to be returned
for cancellation.


IN WITNESS WHEREOF, the parties hereto have executed or caused this Exhibit A to
be duly executed by an authorized officer.
 
Holder:
WEST COAST OPPORTUNITY FUND, LLC


By:
/s/ Atticus Lowe
       
Name: Atticus Lowe
       
Title: Chief Investment Officer
               
Company:
 
Parent:
ENERJEX KANSAS, INC.
 
ENERJEX RESOURCES, INC.
         
By:
/s/ Steve Cochennet
 
By:
/s/ Steve Cochennet
 
Name: Steve Cochennet
   
Name: Steve Cochennet
 
 Title: Chief Executive Officer
   
Title: Chief Executive Officer



West Coast Debenture
 
A-1

--------------------------------------------------------------------------------

 

Exhibit A – Enable Growth Debenture Redemption and Retirement Schedule


In accordance with Section 6(b) of the attached Debenture, the Holder hereby
agrees, that upon payment of the Redemption Amount specified below on or before
each respective Redemption Payment Date as set forth below, it will return the
Retirement Shares set forth below to the Parent for immediate cancellation:


Redemption Amount
 
Redemption Payment Date
 
Retirement Shares
$26,500
 
December 31, 2009
 
13,250
$53,000
 
January 31, 2010
 
26,500
$53,000
 
February 28, 2010
 
26,500
$26,500
 
March 31, 2010
 
13,250
$26,500
 
April 30, 2010
 
13,250
$26,500
 
May 31, 2010
 
13,250
$26,500
 
June 30, 2010
 
13,250
$26,500
 
July 21, 2010
 
13,250
$26,500
 
August 31, 2010
 
13,250
Balance of Principal
 
September 30, 2010
 
0.5 shares for each $1 of
Principal repaid



The Company and the Holder acknowledge and agree that the Company may prepay the
entire outstanding Principal and Interest amount due under the Debenture at
anytime, which would not affect the number of Retirement Shares to be returned
for cancellation.


IN WITNESS WHEREOF, the parties hereto have executed or caused this Exhibit A to
be duly executed by an authorized officer.
 
Holder:
ENABLE GROWTH PARTNERS LP


By:
/s/ Brendan O’Neil
       
Name: Brendan O’Neil, CFA
       
Title: Principal and Portfolio Manager
               
Company:
 
Parent:
ENERJEX KANSAS, INC.
 
ENERJEX RESOURCES, INC.
         
By:
/s/ Steve Cochennet
 
By:
/s/ Steve Cochennet
 
Name: Steve Cochennet
   
Name: Steve Cochennet
 
 Title: Chief Executive Officer
   
Title: Chief Executive Officer



Enable Growth Debenture
 
A-1

--------------------------------------------------------------------------------

 


Exhibit A – Enable Opportunity Debenture Redemption and Retirement Schedule


In accordance with Section 6(b) of the attached Debenture, the Holder hereby
agrees, that upon payment of the Redemption Amount specified below on or before
each respective Redemption Payment Date as set forth below, it will return the
Retirement Shares set forth below to the Parent for immediate cancellation:


Redemption Amount
 
Redemption Payment Date
 
Retirement Shares
$13,500
 
December 31, 2009
 
6,750
$27,000
 
January 31, 2010
 
13,500
$27,000
 
February 28, 2010
 
13,500
$13,500
 
March 31, 2010
 
6,750
$13,500
 
April 30, 2010
 
6,750
$13,500
 
May 31, 2010
 
6,750
$13,500
 
June 30, 2010
 
6,750
$13,500
 
July 21, 2010
 
6,750
$13,500
 
August 31, 2010
 
1,750
Balance of Principal
 
September 30, 2010
 
0 shares for each $1 of
Principal repaid



The Company and the Holder acknowledge and agree that the Company may prepay the
entire outstanding Principal and Interest amount due under the Debenture at
anytime, which would not affect the number of Retirement Shares to be returned
for cancellation.


IN WITNESS WHEREOF, the parties hereto have executed or caused this Exhibit A to
be duly executed by an authorized officer.
 
Holder:
ENABLE OPPORTUNITY PARTNERS LP


By:
/s/ Brendan O’Neil
       
Name: Brendan O’Neil, CFA
       
Title: Principal and Portfolio Manager
               
Company:
 
Parent:
ENERJEX KANSAS, INC.
 
ENERJEX RESOURCES, INC.
         
By:
/s/ Steve Cochennet
 
By:
/s/ Steve Cochennet
 
Name: Steve Cochennet
   
Name: Steve Cochennet
 
 Title: Chief Executive Officer
   
Title: Chief Executive Officer

 
Enable Opportunity Debenture

 
A-1

--------------------------------------------------------------------------------

 

Exhibit A – Frey Debenture Redemption and Retirement Schedule


In accordance with Section 6(b) of the attached Debenture, the Holder hereby
agrees, that upon payment of the Redemption Amount specified below on or before
each respective Redemption Payment Date as set forth below, it will return the
Retirement Shares set forth below to the Parent for immediate cancellation:


Redemption Amount
 
Redemption Payment Date
 
Retirement Shares
$10,000
 
December 31, 2009
 
5,000
$20,000
 
January 31, 2010
 
10,000
$20,000
 
February 28, 2010
 
10,000
$10,000
 
March 31, 2010
 
5,000
$10,000
 
April 30, 2010
 
5,000
$10,000
 
May 31, 2010
 
5,000
$10,000
 
June 30, 2010
 
5,000
$10,000
 
July 21, 2010
 
5,000
$10,000
 
August 31, 2010
 
5,000
Balance of Principal
 
September 30, 2010
 
0.5 shares for each $1 of
Principal repaid



The Company and the Holder acknowledge and agree that the Company may prepay the
entire outstanding Principal and Interest amount due under the Debenture at
anytime, which would not affect the number of Retirement Shares to be returned
for cancellation.


IN WITNESS WHEREOF, the parties hereto have executed or caused this Exhibit A to
be duly executed by an authorized officer.
 
Holder:
FREY LIVING TRUST


By:
/s/ Philip Frey Jr.
       
Name: Philip Frey Jr.
       
Title: Trustee
               
Company:
 
Parent:
ENERJEX KANSAS, INC.
 
ENERJEX RESOURCES, INC.
         
By:
/s/ Steve Cochennet
 
By:
/s/ Steve Cochennet
 
Name: Steve Cochennet
   
Name: Steve Cochennet
 
 Title: Chief Executive Officer
   
Title: Chief Executive Officer

 
Frey Debenture
 
A-1

--------------------------------------------------------------------------------

 